Claims 11-19, 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-28 of copending Application No. 16/922556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, noting that claim 21 of ‘556 makes the composition magnetic.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-19, 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 of U.S. Patent No. 8920525. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, noting that the patented claims encompass iron oxides which are magnetic.
With regard to the area, it is not discussed by the patent, however the carbon appears to be the same otherwise; compare table 3 thereof to present table 5. Thus the area is deemed to be the not patentably distinct.

Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
 The terminal disclaimer is not accepted because ‘the person who signed the disclaimer is not… an attorney or agent of record’ (despite the appearance that this is not true). See the papers from OPLC in the file. Inquiries thereto should be directed to OPLC at the phone number listed on the disapproval.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/STUART L HENDRICKSON/            Primary Examiner, Art Unit 1736